DETAILED ACTION
This Office Action is in response to the communication filed on 01/14/2022. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding independent claim 1: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 1: "scan an internal storage of the removable storage device to identify a first file in the internal storage that matches removal criteria defined in the embedded ROM and a second file in the internal storage that does not match the removal criteria defined in the embedded ROM; and remove the identified first file and not the second identified file from the internal storage of the removable storage device, wherein the scanning and removing are performed when the removable storage device is disconnected from an external power source" in combination with other limitations as a whole and in the context recited in claim 1.

Regarding independent claim 15: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 15: "scanning an internal storage of the removable storage device to identify a first file in the internal storage that matches removal criteria defined in the embedded ROM and a second file in the internal storage that does not match the removal criteria defined in the embedded ROM; and removing the identified first file and not the second identified file from the 
Regarding dependent claims: Dependent claims are allowed as they depend from allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE C LIN whose telephone number is (571)272-7752. The examiner can normally be reached M-F 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIE C. LIN/Primary Examiner, Art Unit 2436